STATE OF MICHIGAN

                          COURT OF APPEALS



                                                                 UNPUBLISHED
In re H. M. HOSKINS, Minor.                                      December 7, 2017

                                                                 No. 338589
                                                                 Wayne Circuit Court
                                                                 Family Division
                                                                 LC No. 11-503688-NA


Before: GLEICHER, P.J., and GADOLA and O’BRIEN, JJ.

PER CURIAM.

       The circuit court terminated respondent-mother’s parental rights to her three-year-old
daughter, HMH, based on respondent’s extensive history of abusing marijuana in an
unsuccessful attempt to control her bipolar disorder, as well as the prior termination of
respondent’s parental rights to three other children. We affirm.

                                     I. BACKGROUND

        Respondent has five children under the age of nine. The Department of Health and
Human Services (DHHS) removed the eldest two, JH and DH, from respondent’s care in 2011.
Respondent had been diagnosed with bipolar disorder. However, she refused to take prescribed
medications and instead relied upon marijuana. As a result, respondent was “always high” and
could not tend to her young children’s needs. On more than one occasion, respondent abandoned
her children for several days with her roommate or her mother. The DHHS repeatedly offered
respondent rehabilitative services, but respondent never followed through. The Wayne Circuit
Court terminated respondent’s parental rights to JH and DH in May 2013.

        HMH was born September 13, 2013. To prevent the DHHS from taking the infant into
care, respondent petitioned the Oakland Probate Court to name her mother as HMH’s guardian.
HMH remained in the care of guardians until the age of three, bouncing between the homes of
her grandmother and respondent’s ex-girlfriend. During this time, respondent failed to visit
HMH for 18 months.

        In the summer of 2015, respondent gave birth to her fourth child, KH. Respondent tested
positive for marijuana at the time of delivery. The DHHS took KH immediately into care.
Respondent chose that time to reappear in HMH’s life, disrupting her guardianship with
respondent’s ex-girlfriend and returning HMH to her grandmother’s care. The Wayne Circuit
Court thereafter terminated respondent’s parental rights to KH without providing services.


                                              -1-
        In September 2016, respondent gave birth to her fifth child, HH. The DHHS took HH
into custody and initiated a child protective proceeding in Oakland County. The DHHS offered
respondent parenting classes, therapy, and drug screens.

        While the Oakland County case was pending, respondent engaged in a physical
altercation with her mother. Her mother withdrew as guardian and ceded care of HMH to the
DHHS. The DHHS filed a petition seeking termination of respondent’s parental rights in Wayne
Circuit Court. The DHHS cited respondent’s prior terminations and failure to follow through
with services, as well as her current failure to comply with services in the Oakland County
matter.

        Respondent pleaded to grounds for the court to take jurisdiction over HMH. She also
pleaded to a statutory ground for termination of her parental rights—MCL 712A.19b(3)(i). The
circuit court adjourned the hearing to determine whether termination of respondent’s parental
rights would be in HMH’s best interests, however, so it could gather additional information
regarding respondent’s progress in the Oakland County matter. The court also ordered
respondent to submit to a Clinic for Child Study evaluation.

        On April 26, 2017, the court reconvened to consider the fate of respondent’s parental
rights. Respondent admitted that she had stormed out of the clinic without submitting to an
evaluation. She also had not begun complying with her Oakland County services plan until that
month. Prior to April, respondent had tested positive for marijuana 20 times. Respondent did
not claim to have stopped using the drug thereafter. However, since April 1, respondent had
attended two therapy sessions and started taking her prescribed psychotropic medication. Even
so, respondent testified that marijuana worked better to relieve her symptoms. The foster care
worker who supervised respondent’s visits with HMH also took the stand at the termination
hearing. She described that respondent had a limited bond with the child, inappropriately
disciplined her, and became fixated on irrelevant issues, impeding her parenting time sessions.

     Ultimately, the circuit court found that termination of respondent’s parental rights was in
HMH’s best interests. Respondent appeals.

                                   II. STATUTORY FACTORS

       Respondent first challenges various factors under MCL 712A.19b(3) cited by the circuit
court when terminating respondent’s parental rights. However, respondent pleaded to a statutory
ground to support termination of her parental rights—MCL 712A.19b(3)(i). Even on appeal,
respondent admits that termination was supported under this ground. Accordingly, respondent
has waived any allegation of error. See In re Hudson, 294 Mich. App. 261, 264; 817 NW2d 115
(2011)

       In any event, termination was factually supported under factor (i). Pursuant to MCL
712A.19b(3), a circuit court “may terminate a parent’s parental rights to a child if the court finds,
by clear and convincing evidence” that at least one statutory ground has been proven by the
DHHS. MCR 3.977(A)(3); In re Trejo, 462 Mich. 341, 350; 612 NW2d 407 (2000). The court
may terminate a parent’s rights at the initial disposition if jurisdiction is supported by a
preponderance of the evidence and the DHHS presents legally admissible evidence supporting

                                                -2-
the termination ground. MCL 712A.2(b); MCR 3.977(E). We review a circuit court’s factual
finding that a statutory termination ground has been established for clear error. In re Rood, 483
Mich. 73, 90-91; 763 NW2d 587 (2009). “A finding of fact is clearly erroneous if the reviewing
court has a definite and firm conviction that a mistake has been committed, giving due regard to
the trial court’s special opportunity to observe the witnesses.” In re Moss, 301 Mich. App. 76, 80;
836 NW2d 182 (2013) (quotation marks and citation omitted). “Clear error signifies a decision
that strikes us as more than just maybe or probably wrong.” In re Williams, 286 Mich. App. 253,
271; 779 NW2d 286 (2009).

        Clear and convincing evidence supported the termination of respondent’s parental rights
to HMH under MCL 712A.19b(3)(i), which provides: “Parental rights to 1 or more siblings of
the child have been terminated due to serious and chronic neglect or physical or sexual abuse,
and prior attempts to rehabilitate the parents have been unsuccessful.”

       As respondent concedes, her parental rights to three other children were previously
terminated. The record supports that respondent neglected her eldest two children—JH and
DH—by abusing marijuana to the point she was “always high” and failing to treat her bipolar
disorder. This left respondent in a condition where she was unable to tend to her very young
children’s needs. Respondent also neglected the children by abandoning them on more than one
occasion with her roommate and with her mother.

       Termination under factor (i) “also requires that prior attempts at rehabilitation have
proved unsuccessful.” In re Gach, 315 Mich. App. 83, 94; 889 NW2d 707 (2016). In the
supplemental petition seeking termination of respondent’s rights to JH and DH, the DHHS
described that it offered several services to respondent between October 19, 2011 and March 21,
2013. During that time, respondent visited the children eight times and submitted to only one
drug screen. The DHHS had referred and repeatedly re-referred respondent for psychotherapy,
parenting classes, and a psychological evaluation but respondent failed to follow through. The
DHHS did not provide services in KH’s child protective proceeding. In any event, the evidence
from the hearings pertaining to JH and DH supports that a prior attempt at rehabilitation was
unsuccessful, supporting termination under factor (i). Respondent pleaded to a statutory
termination ground and the circuit court properly accepted that plea given the record facts.

        At the best-interest hearing, the circuit court sua sponte identified other statutory grounds
supporting the termination decision. As only one statutory ground in required to support
termination, MCL 712A.19b(3), respondent’s challenges to the additional cited grounds are
futile.

                                      III. BEST INTERESTS

        Respondent also challenges the circuit court’s determination that termination of her
parental rights was in HMH’s best interests. “Once a statutory ground for termination has been
proven, the trial court must find that termination is in the child’s best interests before it can
terminate parental rights.” In re Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d 144 (2012),
citing MCL 712A.19b(5). “[W]hether termination of parental rights is in the best interests of the
child must be proven by a preponderance of the evidence.” Moss, 301 Mich. App. at 90. The
lower court should weigh all the evidence available to it in determining the child’s best interests.

                                                 -3-
Trejo, 462 Mich. at 356-357. Relevant factors include “the child’s bond to the parent, the
parent’s parenting ability, [and] the child’s need for permanency, stability, and finality. . . .”
Olive/Metts, 297 Mich. App. at 41-42 (citations omitted). “The trial court may also consider . . .
the parent’s compliance with his or her case service plan, the parent’s visitation history with the
child, [and] the children’s well-being while in care. . . .” In re White, 303 Mich. App. 701, 714;
846 NW2d 61 (2014). The parent’s history of mental health issues is a proper consideration. In
re AH, 245 Mich. App. 77, 89; 627 NW2d 33 (2001). Also relevant are the advantages of the
child’s foster placement over placement with the parent, In re Foster, 285 Mich. App. 630, 634-
635; 776 NW2d 415 (2009), and the length of time the child has been in care, In re
Payne/Pumphrey/Fortson, 311 Mich. App. 49, 64; 874 NW2d 205 (2015). “With respect to the
trial court’s best-interests determination, we place our focus on the child rather than the parent.”
In re Schadler, 315 Mich. App. 406, 411; 890 NW2d 676 (2016), citing Moss, 301 Mich. App. at
87.

        The circuit court weighed the evidence and properly determined that it preponderated in
favor of termination. Respondent bounced HMH between guardians from birth until the age of
three. HMH has never been in respondent’s care. Respondent did not share a deep bond with
her child. HMH referred to respondent as “Ke Ke” and respondent’s ex-girlfriend, the woman
who raised her for 18 months, as “mom.”

         Although respondent had regularly attended parenting time, visits did not go well. The
foster care worker testified that respondent did not know how to control HMH’s bad behaviors.
Respondent threatened to “whup” the child and to leave visits early. Respondent over-reacted
about small scratches and bruises on HMH and would undress the child to inspect her and to
redress her in clothing that respondent brought. Respondent made derogatory comments
regarding the foster parents in front of HMH as well. Respondent did not perceive her visits the
same way. She claimed that she and HMH were “playing” when respondent teased her about
leaving the visit. Respondent further insisted that HMH was dirty, smelly, and dry-skinned at
visits, requiring her inspection and attention. The caseworker did not corroborate respondent’s
beliefs.

        Contrary to respondent’s concerns, HMH had done very well in her foster placement.
HMH demonstrated behaviors consistent with a lack of parenting in the past. She threw temper
tantrums and was physically aggressive toward others. HMH did not respond well to discipline
or attempts at redirection. The foster parents actively worked with HMH to overcome these bad
habits. However, some of HMH’s bad behaviors had “triggers” suggesting some sort of trauma.
For example, HMH threw a temper tantrum when she saw a belt on the floor because she thought
she was going to get hit. The foster parents were also working with HMH to overcome her fears.

        And respondent’s history and current condition supported termination. Respondent has
suffered from bipolar disorder since she was 15 years old. Yet, respondent only started taking
prescribed psychotropic medication three weeks before the best-interest hearing. Previously,
respondent used marijuana to control her condition. Even at the hearing, respondent indicated
that marijuana worked best to keep her condition under control. The record demonstrates that
this was not the case as respondent had been unable to care for any of her five children while
following that regimen. Given respondent’s brief period of trying to control her bipolar disorder
as prescribed—with prescription medication and therapy—respondent’s chances of progress

                                                -4-
could not be predicted. Given this evidence, we discern no ground to interfere with the court’s
termination decision.

       We affirm.




                                                          /s/ Elizabeth L. Gleicher
                                                          /s/ Michael F. Gadola
                                                          /s/ Colleen A. O'Brien




                                              -5-